     Case 3:18-cv-00490-MMD-CLB Document 26 Filed 10/08/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     MARC ANTHONY COLON,                              Case No. 3:18-cv-00490-MMD-CLB

7                                 Petitioner,                       ORDER
            v.
8
      R. BAKER, et al.,
9
                              Respondents.
10

11         Petitioner filed an unopposed motion for extension of time. (ECF No. 24.) The Court

12   finds good cause exists to grant the motion.

13         It is therefore ordered that Petitioner’s unopposed motion for extension of time (ECF

14   No. 24) is granted. Petitioner will have up to and including February 10, 2021, to file a

15   second amended petition for a writ of habeas corpus.

16         DATED THIS 8th Day of October 2020.

17

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26

27
28
